Citation Nr: 0945210	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a compensable disability rating for the 
service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to July 1974 
and from January 1980 to February 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision that 
continued the noncompensable rating for the service-connected 
hearing loss of the left ear and denied the reopening of the 
claim for service connection for hearing loss of the right 
ear.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in March 2007.  

In November 2007, the Board reopened the claim for service 
connection for hearing loss in the right ear.  The reopened 
claim, along with the increased rating claim, was remanded 
for further development at that time.  

In an April 2009 rating decision, the RO granted service 
connection for right ear hearing loss.  The Board has 
recharacterized the issue accordingly to include the now 
service-connected right ear.  


FINDING OF FACT

The service-connected bilateral hearing disability currently 
is not shown to be manifested by worse than Level II hearing 
acuity in right ear or Level I hearing acuity in the left 
ear.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 
including Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2009).  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
letters in October 2005, April 2006, January 2007, January 
2008 and March 2009 provided pertinent notice and development 
information.  

The Veteran was specifically advised in letters as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations and statements from employers as to 
job performance and time lost due to service-connected 
disabilities.  

Although all of the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder.  

Further, the Veteran was afforded a VA audiological 
examination in May 2009.  The Veteran does not contend, and 
the file does not show, that the examination was inadequate 
for rating purposes, or that his symptoms have become worse 
since his most recent examination.  

Rather, the VA examination is adequate because, as shown 
below, it was based upon consideration of the Veteran's prior 
medical history, his assertions and current complaints, and 
because it describes the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

Further, the VA audiological evaluation is adequate because 
the examiner fully described the functional effects of the 
Veteran's hearing loss disability.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The current appeals stems from an increased rating claim for 
left ear hearing loss filed by the Veteran in September 2005.  
The Board notes that service connection for the right ear 
hearing loss was subsequently established in an April 2009 
rating decision.  The noncompensable disability rating for 
bilateral hearing loss has been continued, effective 
September 3, 2005.  

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100.  Copies of 
these tables from the rating code were provided to the 
Veteran in the statement of the case.  

The June 2005 VA audiological evaluation report indicates 
that the puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 hertz were 25, 15, 35, and 70, in the 
right ear, respectively.  The puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 30, 25, 
35 and 60, in the left ear, respectively.  

The average puretone threshold for the right ear was 36 
decibels and 38 decibels in the left ear.  The controlled 
speech discrimination tests were 100 percent in each ear.  

The Board notes that the Veteran underwent private 
audiological testing in August 2005, but the report cannot be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data).  

At the VA examination in March 2009, the puretone thresholds 
at the frequencies of 1000, 2000, 3000, and 4000 hertz were 
20, 15, 30 and 50, in the right ear, respectively, and 25, 
25, 35 and 50, in the left ear, respectively.  

The average puretone threshold for the right ear was 29 
decibels and 34 decibels in the left ear.  The controlled 
speech discrimination test was 88 percent in the right ear 
and 90 percent in the left ear.  

The June 2005 VA audiological evaluation results would yield 
numeric designation, which equate to Level I hearing loss in 
the right ear and Level I hearing loss in the left ear using 
Table VI.  

The March 2009 VA examination test results would yield 
numeric designation, which equate to Level II hearing loss in 
the right ear and Level I hearing loss in the left ear using 
Table VI.  This results in a noncompensable rating.  
Therefore, a compensable rating is not warranted.  

Finally, the Board has considered the application of 38 
C.F.R. § 4.86 (exceptional patterns of hearing impairment).  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  See 38 C.F.R. § 4.86.

The "assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than no percent 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100.  

Finally, "staged ratings" are not warranted, since the 
schedular criteria for a compensable rating were not met at 
any time during the appellate period under consideration.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for an increase.  

Further, there is no indication from the record that the 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards have 
not otherwise been rendered impractical.  

In the absence of evidence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

An increased, compensable evaluation for the service-
connected bilateral hearing loss is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


